﻿
I have the honour to congratulate you, Sir, the representative of friendly Nigeria, upon your election as President of the General Assembly at its forty-fourth session and to wish you every success in your responsible task. I should also like to thank Mr. Dante Caputo, the President of the forty-third session, for his contribution to its successful work.
The world is entering a new stage of its development. The recognition of universal human interests has the effect of bringing closer together foreign policy criteria and values. I will permit myself the liberty of quoting from a statement by the Secretary-General, Mr. Javier Perez de Cuellar:
"We will soon be entering a new decade. This, of course, means little by itself but not many decades can have opened at truly historic points. The present is such a point. There is a ubiquitous desire to turn over a new leaf, to try innovative approaches for the solution of old problems ... it is the combat against the causes of conflict, the struggle against economic inequities, and social evils and the degradation of the environment that must evoke all the courage and determination of battle." (A/44/1, p. 28) In our changing world the sessions of the General Assembly of the United Nations are increasingly becoming key events in international affairs. The political pulse of our planet, the positive trends in the international arena, can truly be sensed in the broad spectrum of ideas put forward from this rostrum. The statements of President Bush and Foreign Minister Shevardnadze are striking proof of the consolidation of peaceful coexistence, of the fact that confrontation is going out of fashion, and of the fact that positive dialogue is becoming a real factor in politics. We warmly welcome the new initiatives aid proposals of the two great Powers and the agreement reached to hold a new Soviet-American summit meeting.
The objective laws of social development are creating a new understanding of the dialectics of the national and the international in international affairs. Among the factors of decisive significance for the changes that have occurred or are expected to occur, I would like particularly to highlight the realization that violence and hostility are futile and the banishing of the stereotypes of rivalry and confrontation. Capitalism and socialism are no longer regarded as irreconcilable opposites. The perestroika that is under way in the Soviet Union and other socialist countries is generating new political thinking in response to the new historical circumstances.
In fact, the search for new and innovative solutions to world problems is now taking place in all corners of the world and at all levels.
Bulgaria is a small country, not one of those which set the pace of world development. However, very profound transformations are taking place in our country in keeping with the new spirit in relations among States and peoples. I refer here to the changes designed to enhance the role of the individual in society, the radical changes in conditions of economic activity, the comprehensive strengthening of the legal foundations of the State and the democratisation of all spheres of public life.
We are aware that this is vital not only to the stability and well-being of the people, but also to our full-blooded interaction with the rest of the world, to Bulgaria's place in the community of States and peoples. The Bulgarian Parliament recently adopted a number of significant amendments to legislation guaranteeing the right of every Bulgarian to travel freely, stay abroad and return to the country. A decision has also been taken requiring the respective administrative, economic and other institutions to continue, as in the past, to take the necessary measures for the strict observance of the Constitution and those laws of the land that guarantee the freedom of conscience and belief of all citizens and of their customs and rites, for enhancing the national role and functions of the Bulgarian language as the language of State and for tolerance and respect for the free use of various dialects and languages in everyday communications between people. A step in that direction is the measures adopted in respect to health care that facilitate the performance of the rites of the follows of Islam and Judaism. That fully corresponds to the generally accepted international norms, the Universal Declaration of Human Rights, and the Vienna commitments.
The restructuring of international relations on the principles of common sense end universal human interests depends above all on the international community's ability to eliminate the threat to its own destruction.
The essence of the problem lies in the demilitarisation of political thinking. We believe that the time has come to abandon the model of military-strategic deterrence and to adopt one based on a comprehensive approach to the problems of peace and security. I should like to emphasize that the prestige aid mechanisms of the United Nations can play an invaluable part in the creation of that model.
We are convinced of the need for the complete elimination of all nuclear armaments, as proposed by Mikhail Gorbachev in January 1986. We are also convinced of the need to reduce conventional weapons to the limits of reasonable sufficiency. All States must make a concerted effort to attain that goal. Aware of that necessity, Bulgaria, together with its allies, has undertaken unilateral reductions of its armed forces and military spending. We believe that this is a constructive contribution on our part.
We are pleased with the reports that progress has been made in the talks on an agreement to reduce arsenals of strategic offensive weapons by 50 per cent. It is becoming increasingly clear that restraint is required in order to achieve progress in disarmament. It is also becoming obvious that plans for the modernization, development and deployment of new systems and types of nuclear and space weapons need to be reassessed.
I should like to stress once again that the halting of the arms race and especially of the nuclear arms race should become the concern and responsibility of all mankind. That is why we should not regard bilateral negotiations as an alternative to multilateral efforts in that field.
The Charter of the United Nations encourages regional measures for strengthening peace and security. The discussion on the question of nuclear-weapon-free zones has been going on for quite some time. Bulgaria is working actively to that end. Together with other neighbouring States, it has put forward concrete initiatives concerning the implementation of that idea on the Balkan peninsula.
The world is closely approaching the completion of one of the top-priority tasks related to diminishing the threat of war. The Paris Conference of January 1989 demonstrated the existence of a broad international consensus on the
prohibition and elimination of chemical weapons. We trust that the readiness expressed by the Union of Soviet Socialist Republics and the United States of America to initiate substantial chemical weapons reductions will accelerate the Geneva multilateral negotiations.
Reducing conventional forces and limiting and eliminating tactical nuclear weapons in Europe would be a significant step towards security at a lower level of military confrontation. At the present Vienna negotiations, in contrast to the recent past, both the East aid the West are listening carefully to each other, raising hopes for speedy progress.
Although it is too early to judge when the concrete results will come, we can safely say that things have already changed for the better. In Europe, where the competition between the two military alliances has left the most substantial traces, a new consciousness is now taking shape. The common European home is already regarded as an attainable goal. The Vienna Conference, the London Information Forum, and the Paris Conference on the Human Dimension are all important landmarks on the road to that goal. Bulgaria is determined to continue to make its own constructive contribution to the strengthening of the European process.
Positive changes can be seen at the regional level. The chain reaction of efforts to resolve conflict situations has encompassed nearly all hot-beds of tension. The preference given to peaceful approaches is to a large degree determined by the search for a balance of interests on the basis of realism and compromise. The Belgrade Conference of the Movement of Non-Aligned Countries demonstrated the search for new and more efficient ways to achieve stabilization, peace and progress. There is a growing conviction that non-confrontational solutions can be found to even the most complex problems. We are on the eve of the proclamation of Namibia's independence. That is a most outstanding success in the decolonisation process of recent years.
However, the peace-making process has not yet become irreversible. Civilian population centres in Afghanistan continue to come under missile attacks. The Palestinian people remains deprived of its right to its own State, and the occupation of Arab territories persists. There is no end to the fratricidal war in Lebanon. The spectres of genocide in Cambodia aid of apartheid in southern Africa continue to stalk. The regional peace process in Central America is far from immune to foreign interference. For a decade aid a half now the people of Cyprus has borne the burden of Turkish military occupation. The Korean people's dream of democratic rectification of its country, of demilitarising and ridding the region of all nuclear weapons, has still not materialized.

Regrettably, we can extend that list of concerns much further. Still, in our view the most important thing is that the international community no longer views these conflicts in the narrow context of East-West confrontation, but rather as calamities for all mankind, calamities that must be overcome through joint efforts.
As a State located in the centre of the Balkan peninsula, the People's Republic of Bulgaria has been pursuing an active policy of good-neighbourliness and mutual understanding, of detente aid the development of co-operation with all Balkan States in the spirit of the new political thinking and in line with what has been achieved so far in the European process.
We note with satisfaction that Balkan co-operation is gathering momentum and having a positive impact on the situation in that part of the world. Results have been achieved in the political and economic spheres and steps are being taken to protect the environment. The first meeting on measures for strengthening confidence and security in the region has already been held.
At the same time, in the Balkans - as, indeed, everywhere else - there are problems that still need to be resolved. We are, however, against making those problems serve to the detriment of bilateral and multilateral co-operation in the region. Our country has repeatedly stated that there is no problem that cannot be resolved at the negotiating table through equal and mutually advantageous dialogue free from pre-conditions, a dialogue unburdened by threats, by attempts to exert pressure for propaganda purposes and by interference in the internal affairs of the other country.
That is also the view of the People's Republic of Bulgaria with regard to the problems of Bulgarian-Turkish relations, in which, regrettably, tensions have arisen. I take this opportunity to state once again that the Bulgarian side has always demonstrated its readiness to hold direct bilateral talks at any level to examine such current problems as the strengthening of confidence and security, the activation of bilateral economic relations; the resolution of humanitarian issues, including the reuniting of divided families; the adoption of organizational measures related to the travel of persons across the Bulgarian-Turkish border and so forth. At the same time, we shall continue to take into consideration the measures concerning the travel of people across the Bulgarian-Turkish border that Turkey, as a sovereign State, has enforced.
We believe that the Bulgarian-Turkish Protocol signed at Belgrade last year has laid a solid foundation for discussing and resolving all the issues between the States. Our experience shows that the successful course of that dialogue can e facilitated by third countries if they adopt a favourable attitude. We are in favour of human and civilized relations between the People's Republic of Bulgaria id the Republic of Turkey, in keeping with contemporary trends in the development - international relations. In that connection I should like to quote from a statement made by the President of the State Council of the People's Republic of Bulgaria, Todor Zhivkov, on 29 Way 1989:
"Both the present and the future of the People's Republic of Bulgaria and the Republic of Turkey lie in normal good-neighbourly relations between them and in the Balkans, in understanding and co-operation between all countries in the world. The People's Republic of Bulgaria has always pursued this goal and will continue to do so in the future."
The global processes developing in our world confront States with problems whose solution requires joint decisions. Those decisions will to a large degree determine the survival and advancement of mankind. Their natural basis lies in the v; rid economy and international economic relations. That is an obvious fact.
The economy is a pre-condition for the functioning of every society and system for their well-being and security. That is why the problems of international economic development and co-operation are occupying an ever-more-prominent position in United Nations activities. Our experience of the 1930s has shown the need to unite the efforts of the international community in the search for new and more effective means of overcoming the critical condition of the economic growth and foreign indebtedness of the developing countries. The chronic problems in that at a not only destabilize international co-operation but also endanger international peace and security.
The United Nations has sufficient intellectual potential and appropriate  mechanism for stimulating international economic interaction. It is in a position to make a significant contribution to the democratisation of world economic co-operation and its optimisation on the basis of mutual advantage. An especially important role in attaining that goal will be played by the releasing of enormous resources as a result of disarmament.
Bulgaria is pursuing a consistent policy designed to develop bilateral and multilateral economic co-operation. One of the aims of the reforms we are carrying out is to enable us to enter into international economic structures. One concrete manifestation of that policy is the steps we have taken to establish official, stable and equitable relations with the European Economic Community (EEC) and to join the General Agreement on Tariffs and Trade (GATT).
A priority sphere for uniting the efforts and resources of mankind is the preservation of the natural environment; we are hearing warnings about its degradation from political leaders and scientists, and it is being discussed by virtually everyone with equal concern. Bulgaria's ecological policy is being pursued in harmony with our strategy for the country's social aid economic development. It is reflected in the National Programme on the Conservation and Reproduction of the Natural Environment.
Preparatory work on a Baikal ecological-protection treaty is being conducted on our initiative and in close co-operation with the other Balkan States. A session of the executive body of the Convention on Transboundary Air Pollution was held at Sofia last autumn under the auspices of the Economic Commission for Europe. An international meeting on the ecology will be held this month pursuant to a decision of the Vienna meeting of the Conference on Security and Co-operation in Europe (CSCE). We hope that the joint efforts of all States participating in that forum will encourage international co-operation in the field of ecology. Internationally, the principles upon which our position is founded are the free transfer of ecologically safe technologies, the abandonment of discriminatory restrictions in the implementation of projects for the protection of the environment, financial concessions to the developing countries in the trade in modern technologies, and broader technological assistance by developed States, including in the area of industrial co-operation and information.
To the list of issues of universal human significance there is every reason to add the excesses of social pathology that are threatening the very foundations of society and the physical life of the individual - such excesses as terrorism, drug abuse and organized crime.
Terrorism is of special danger to social and international stability in conditions of growing world interdependence. It is our view that that phenomenon is the result and outgrowth of those social conditions and types of thinking that for centuries have engendered militarism, hatred and the desire to eliminate those regarded as unsuitable. In all its forms modern terrorism is a crime and deeply reactionary. Our country's position with respect to terrorism is unequivocal and firm. There is no objective that can justify the murder of innocent civilians, the taking of hostages or the physical and moral humiliation of the human being.
The success of the new approaches to solving the problems of the modern world would be unthinkable without the primacy of law in international affairs. The security of our world should above all be built on the foundations of the stable and just rule of law. The primacy of law is the only true guarantee of the priority of universal human values over narrow and biased scheming of an ideological and nationalist character. The rule of force should give way to the rule of law in civilized legal processes in an atmosphere of peaceful and Interdependent coexistence.
This session of the General Assembly is being held at an exceptionally decisive moment. Today, more than ever before, nations of the world have strong expectations of seeing peaceful aid equitable relations established, of a future world of security and development, and of the harmonious coexistence of man and nature.
Please allow me to express my country's hope that now, when the role of the United Nations in international affairs has grown perceptibly, this session will make a substantial contribution to the further broadening of dialogue between States for the sake of establishing a new world order based on sound reason, security and co-operation.
